               Case 20-10332-JTD    Doc 199-4    Filed 06/17/21   Page 1 of 5




                                       EXHIBIT D

                                   Form of Class 1 Ballot




                                             1
DOCS_DE:234742.1 80693/001
                  Case 20-10332-JTD              Doc 199-4        Filed 06/17/21         Page 2 of 5



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    SPINEGUARD, INC.,1                                          Case No. 20-10332 (JTD)

             Debtor.



                                BALLOT TO ACCEPT OR REJECT
                         DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION

                         CLASS 1: SECURED CLAIMS OF THE BONDHOLDERS

             THIS BALLOT IS TO BE USED BY OR ON BEHALF OF HOLDERS OF CLASS 1
             CLAIMS.     PLEASE READ AND FOLLOW THE ATTACHED INSTRUCTIONS
             CAREFULLY. PLEASE COMPLETE, SIGN AND DATE THIS BALLOT AND RETURN
             IT IN THE ENCLOSED ENVELOPE PROMPTLY. IF DEBTOR’S COUNSEL HAS NOT
             RECEIVED THIS BALLOT BY 5:00 P.M., PREVAILING EASTERN TIME, ON ______,
             2021 (THE “VOTING DEADLINE”), UNLESS EXTENDED AT THE SOLE DISCRETION
             OF THE DEBTOR, IT WILL NOT BE COUNTED. FACSIMILE AND E-MAIL BALLOTS
             WILL NOT BE ACCEPTED.

This ballot (the “Ballot”) is submitted to you to solicit your vote to accept or reject the Debtor’s Chapter
11 Plan of Reorganization [Docket No. ___] filed by SpineGuard, Inc. (the “Debtor”) (including all exhibits
thereto and as amended, modified or supplemented from time to time, the “Plan”).2 The Plan is described
in the related Disclosure Statement for Debtor’s Chapter 11 Plan of Reorganization [Docket No. ___]
(including all exhibits thereto and as amended, modified or supplemented from time to time, the “Disclosure
Statement”) approved by order of the United States Bankruptcy Court for the District of Delaware [Docket
No. __]. The Disclosure Statement provides information to assist you in deciding how to vote your Ballot.
You should review the Disclosure Statement and the Plan before you vote. You may wish to seek legal
advice concerning the Plan and the classification and treatment of your claim(s) under the Plan.

The Plan can be confirmed by the Bankruptcy Court and thereby made binding on you if it is accepted by
the holders of at least one-half in number and two-thirds in amount of the claims in Class 1 and who vote
on the Plan and if the Plan otherwise satisfies applicable legal requirements.
IF YOU HAVE RECEIVED A DAMAGED BALLOT OR IF YOU LOSE YOUR BALLOT, OR IF
     YOU HAVE ANY QUESTIONS CONCERNING THIS BALLOT OR THE VOTING
             PROCEDURES, PLEASE CONTACT DEBTOR’S COUNSEL.




1
       The last four digits of the Debtor’s federal tax identification number are 3465. The mailing address for the
       Debtor is 1434 Spruce Street, Suite 100, Boulder, Colorado 80302.
2
    Terms not otherwise defined herein shall have the meaning ascribed to such terms in the Plan.


                                                            1
DOCS_DE:234742.1 80693/001
               Case 20-10332-JTD           Doc 199-4         Filed 06/17/21       Page 3 of 5



                 PLEASE READ THE ATTACHED VOTING INFORMATION AND
                   INSTRUCTIONS BEFORE COMPLETING THIS BALLOT.

PLEASE COMPLETE ITEM 1. IF NEITHER THE “ACCEPT” NOR “REJECT” BOX IS CHECKED
IN ITEM 1, THIS BALLOT WILL NOT BE COUNTED AS HAVING BEEN CAST. IF THIS
BALLOT IS NOT SIGNED IN ITEM 3 BELOW, THIS BALLOT WILL NOT BE VALID OR
COUNTED AS HAVING BEEN CAST.

Item 1. Class Vote. The undersigned, the holder of a Class 1 Claim, hereby votes, in the amount set forth
below, as follows (check one box):
                  Accept the Plan                 Reject the Plan.
                 Amount of Claim: $_______________________
Item 2. Acknowledgments. By signing this Ballot, the undersigned acknowledges receipt of the
Disclosure Statement and the other applicable solicitation materials and certifies that the undersigned is the
claimant or has the power and authority to vote to accept or reject the Plan on behalf of the claimant. The
undersigned understands that, if this Ballot is validly executed but does not indicate either acceptance or
rejection of the Plan, this Ballot will not be counted.


                  Name of Creditor                        Social Security or Federal Tax I.D. No. (optional)


                      Signature

      If by Authorized Agent, Name and Title                               Street Address


                                                                        City, State, Zip Code
 ____________________________________
              Date Completed                                             Telephone Number




                                                      2
DOCS_DE:234742.1 80693/001
               Case 20-10332-JTD               Doc 199-4         Filed 06/17/21          Page 4 of 5



     VOTING INFORMATION AND INSTRUCTIONS FOR COMPLETING THE BALLOT

1.      In the boxes provided in Item 1 of the Ballot, please indicate acceptance or rejection of the Plan. Complete
        the Ballot by providing all the information requested and sign, date and return the Ballot by mail, overnight
        courier or personal delivery to Debtor’s counsel at the following addresses:

                                             Pachulski Stang Ziehl & Jones LLP
                                             919 North Market Street, 17th Floor
                                                Wilmington, Delaware 19801
                                                   Attn: Mary F. Caloway



        An envelope addressed to Debtor’s counsel is enclosed for your convenience.

        Ballots must be received by Debtor’s counsel by 5:00 p.m., Prevailing Eastern Time, ______, 2021 (the
        “Voting Deadline”). If a Ballot is received after the Voting Deadline, it will not be counted.

2.      Please sign and date your ballot as required in Item 3. Your signature is required before your ballot may be
        counted.

3.      The following voting and standard assumptions shall be used in tabulating Ballots, including yours:

        a.        Except to the extent the Debtor otherwise determines, or as permitted by the Court, Ballots received
        after the Voting Deadline will not be accepted or counted by the Debtor in connection with the confirmation
        of the Plan;

        b.        Claims shall not be split for purposes of voting; thus, each creditor must vote the full amount of its
        Claim(s) within each class to either accept or reject the Plan. If a creditor attempts to split such vote on their
        Ballot, such Ballot will not be counted for voting purposes;

        c.       Any executed Ballot which does not indicate an acceptance or rejection shall not be counted;

        d.       Any executed Ballot which indicates both an acceptance and rejection of the Plan shall not be
        counted;

        e.      Votes cast pursuant to a Ballot that is not signed or does not contain an original signature shall not
        be counted, unless the Court orders otherwise;

        f.      Parties holding Claims in more than one Class under the Plan may receive more than one Ballot
        coded for each different Class;

        g.      The method of delivery of Ballots to be sent to Debtor’s counsel is at the election and risk of each
        holder of a Claim, but, except as otherwise provided in the Disclosure Statement, such delivery will be
        deemed made only when the original, executed Ballot is actually received by Debtor’s counsel;

        h.       Delivery of the original executed Ballot to Debtor’s counsel on or before the Voting Deadline is
        required. Delivery of a Ballot by facsimile, email or any other electronic means will not be accepted unless
        otherwise ordered by the Court;

        i.      If multiple Ballots are received from or on behalf of an individual holder of a Claim with respect to
        the same Claim prior to the Voting Deadline, the last properly completed Ballot timely received will be
        deemed to reflect the voter’s intent and to supersede and revoke any prior Ballot;




                                                           3
DOCS_DE:234742.1 80693/001
               Case 20-10332-JTD              Doc 199-4         Filed 06/17/21          Page 5 of 5



        k.       If a Ballot is signed by a trustee, executor, administrator, guardian, attorney-in-fact, officer of a
        corporation, or other person acting in a fiduciary or representative capacity, such person should indicate such
        capacity when signing and, if requested by the Debtor, must submit proper evidence, satisfactory to the
        Debtor, of such person’s authority to so act in such capacity;

        l.        The Debtor, subject to contrary order of the Court, may waive any defect in any Ballot at any time,
        either before or after the close of voting, and without notice. Except as otherwise provided herein, the Debtor
        may reject such defective Ballot as invalid and, therefore, not count it in connection with confirmation of the
        Plan;

        m.        Unless otherwise ordered by the Court, all questions as to the validity, eligibility (including time of
        receipt) and revocation or withdrawal of Ballots will be determined by the Debtor, which determination shall
        be final and binding;

        n.        If a designation is requested under section 1126(e) of the Bankruptcy Code, any vote to accept or
        reject the Plan cast with respect to such Claim shall not be counted for purposes of determining whether the
        Plan has been accepted or rejected, unless the Court orders otherwise;

        o.        Any holder of a Claim who has delivered a valid Ballot voting on the Plan may withdraw such vote
        solely in accordance with Bankruptcy Rule 3018(a);

        p.       Unless waived or as otherwise ordered by the Court, any defects or irregularities in connection with
        deliveries of Ballots must be cured by the Voting Deadline, and unless otherwise ordered by the Court,
        delivery of such Ballots will not be deemed to have been made until such irregularities have been cured or
        waived. Ballots previously furnished (and as to which any irregularities have not been cured or waived by
        the Voting Deadline) will not be counted;

        q.        Neither the Debtor, nor any other person or entity, will be under any duty to provide notification of
        defects or irregularities with respect to the delivery of Ballots, nor will any of them incur any liability for
        failure to provide such notification;

        r.        No fees or commissions or other remuneration will be payable to any broker, dealer or other person
        for soliciting Ballots to accept the Plan;

        s.       The Ballot is not a letter of transmittal and may not be used for any purpose other than to vote to
        accept or reject the Plan; and

        t.      The Ballot does not constitute, and shall not be deemed to be, a Proof of Claim or an assertion or
        admission of a Claim or Equity Interest.

5.      NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE, OR TO MAKE
        ANY REPRESENTATION, OTHER THAN WHAT IS CONTAINED IN THE MATERIALS MAILED
        WITH THIS BALLOT OR OTHER MATERIALS AUTHORIZED BY THE BANKRUPTCY COURT.

6.      PLEASE RETURN YOUR BALLOT PROMPTLY. DEBTOR’S COUNSEL WILL NOT ACCEPT
        BALLOTS BY FACSIMILE OR E-MAIL.

        NO PERSON, INCLUDING DEBTOR’S COUNSEL, HAS BEEN AUTHORIZED TO GIVE
        ANY ADVICE, INCLUDING LEGAL ADVICE, REGARDING THE DEBTORS OR THE
        PLAN.




                                                           4
DOCS_DE:234742.1 80693/001
